DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The word “skid” used in the claims is not given any special definition in the specification.  Therefor a broad reasonable interpretation is given and it is taken to mean “assembly.”  
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  In line 1 of each claim, it appears that “that” should be inserted after “duration.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the “swing adsorption process” in line 5 is the same as the one in lines 1-2.  If this is the case, it should be changed to “the swing adsorption process.”  
Also in claim 1, it is unclear whether the adjustments determined in step C have any relation to the data obtained in step B, or if they can just be arbitrary or unrelated.  For examination it is assumed that the adjustments are based on the processing data obtained.  Claims 2-20 are rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baksh et al. (2004/0216609 A1).
Baksh et al. ‘609 teach a recovery process for purifying and recycling a gas used in an application system (6), comprising treating recycled gas (9) from the application in a pressure swing adsorption (PSA) assembly (1) with one or more adsorbent beds and a compressor (16), obtaining sensed purity from an analyzer (100) to indicate the level of contaminants exiting the application, and controlling the capacity of the compressor based on the sensed value (see figures 1,3, paragraph 89).  The PSA product stream is monitored for an off-spec condition that does not meet a customer’s required specifications and the compressor is configured if this is the case (paragraphs 55, 57, .  
Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moniot (2012/0024150 A1).
Moniot ‘150 teaches a biogas conditioning process comprising providing a PSA skid (40) including three adsorbent bed vessels (100,200,300) and valves, removing impurities using adsorbents in the vessels, flowing the purified biogas to an application such as a prime mover (70), regenerating a used adsorbent bed with hot regeneration gas (20), monitoring the purified biogas product with an impurity sensor (10), and taking a bed off-line for regeneration when the sensed impurity reaches a predetermined value such as 75% of a threshold set by prime mover requirements (see figure 1, paragraphs 2, 3, 10, 37-39, 42, 50, claim 9).  The skid is shipped to a location and is made of a material to resist corrosion by carbon dioxide (paragraph 40).  The type of adsorbent is selected based on the biogas range of contaminants (paragraph 9).  One skilled in the art will understand that biogas will contain carbon dioxide that is also removed by the adsorbents.  After regeneration with hot air, the bed is cleaned out using product gas that will inherently cool the bed (paragraph 46).  Regarding claims 2 and 3, the PSA unit has been deployed and configured on location.  Claim 2 does not require adjusting the skid off-site.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniot ‘150.
Moniot ‘150 discloses all of the limitations of the claims except that there is a preferred cycle duration.  Absent a proper showing of criticality or unexpected results, the cycle regeneration is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to provide continuous operation and sufficient regeneration of adsorbent beds without allowing unacceptable breakthrough of contaminants to the application.  A source of biogas such as from a landfill or wastewater treatment plant will inherently have more than 1 vol% methane.
Claims 5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniot ‘150 in view of Serhna et al. (2013/0205828 A1).
Moniot ‘150 discloses all of the limitations of the claims except that the purified biogas is sent to an LNG process unit and that the biogas source has 200ppm to 2 vol% CO2 that is reduced to less than 50ppm.  Serhna et al. ‘828 disclose a biogas purification process for removing carbon dioxide to below 50ppm from a source of biogas so that it can be sent to an LNG process unit (see abstract, figure 1, paragraphs 3, 4, 11, 28, Table 1).  It would have been obvious to one having ordinary skill in the art .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniot ‘150 in view of Jangbarwala (2011/0123878 A1).
Moniot ‘150 discloses all of the limitations of the claim except that there are four or more bed units.  Jangbarwala ‘878 discloses a PSA assembly including four bed units (46-49) (see figure 1, paragraphs 15, 16).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of Moniot ‘150 by using four or more adsorbent beds in order to provide more treatment capacity based on the feed gas flow rate, composition and level of purity desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose PSA control arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl